Case: 16-60316      Document: 00513965514         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-60316                                    FILED
                                  Summary Calendar                              April 24, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICHARD MOORE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:05-CR-18-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Richard Moore was convicted in 2006 of possession of child pornography,
and he was sentenced to a 70-month term of imprisonment and to a three-year
period of supervised release; his supervision commenced on August 17, 2013.
Moore has appealed the district court’s amended judgment revoking his
supervised release and sentencing him to an 11-month term of imprisonment
and to a 25-month period of supervised release. Moore contends that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60316     Document: 00513965514      Page: 2    Date Filed: 04/24/2017


                                  No. 16-60316

district court erred in imposing four special conditions of supervised release
that, inter alia, limit his computer and internet use and prohibit the possession
of sexually explicit materials. Moore asserts that the special conditions are not
reasonably related to the statutory sentencing factors listed in United States
v. Weatherton, 567 F.3d 149, 153 (5th Cir. 2009), and he contends that the
district court’s factual findings in that regard were inadequate. See United
States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015).
      Moore concedes that this court’s review is for plain error. See United
States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To establish plain
error, Moore must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). In order to show that an error affected his substantial rights, Moore
must demonstrate that the error affected the outcome of the proceedings. See
id. If he makes such a showing, this court has the discretion to correct the
error but will do so only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Puckett, 556 U.S. at 135.
      There was no reversible plain error. The additional special conditions,
considered in the light of Moore’s behavior while on supervision, are reasonably
related to the nature and circumstances of his offense of possession of child
pornography and to Moore’s personal history and characteristics, and they
enhance the probation officer’s ability to supervise Moore’s computer and
internet use and to protect the public by deterring him from reoffending. See
United States v. Ellis, 720 F.3d 220, 225 (5th Cir. 2013); United States v.
Cothran, 302 F.3d 279, 290 (5th Cir. 2002). The district court’s findings may
be inferred from the fact that the special conditions were imposed at the
conclusion of an evidentiary hearing regarding Moore’s supervised release
violations. See Caravayo, 809 F.3d at 275. There is no indication that a more



                                         2
    Case: 16-60316   Document: 00513965514    Page: 3   Date Filed: 04/24/2017


                               No. 16-60316

detailed explanation would have resulted in a different sentence.          See
Whitelaw, 580 F.3d at 264-65; see also Puckett, 556 U.S. at 135. The amended
judgment is
     AFFIRMED.




                                     3